J-S92034-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

U.S. BANK NATIONAL ASSOCIATION, AS :         IN THE SUPERIOR COURT OF
TRUSTEE FOR MASTR ASSET BACKED     :               PENNSYLVANIA
SECURITIES TRUST 2006-ABI,         :
                                   :
              Appellee             :
                                   :
  v.                               :
                                   :
ALAN M. MURDOCH AND CORRINE C.     :
MURDOCH,                           :
                                   :
              Appellants           :          No. 883 WDA 2016

                  Appeal from the Order May 19, 2016
            in the Court of Common Pleas of Washington County
                    Civil Division, at No(s): 2013-01497

BEFORE:    SHOGAN, MOULTON, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:               FILED FEBRUARY 07, 2017

     Alan M. and Corrine C. Murdoch (the Murdochs) appeal from the May

19, 2016 order that granted the motion for summary judgment filed by U.S.

Bank National Association, as trustee for MASTR Asset Backed Securities

Trust 2006-ABI (U.S. Bank), in this mortgage foreclosure action. We affirm.

     In September 2005, the Murdochs executed a mortgage in favor of

Wells Fargo Bank, N.A., on property located in McMurray, Washington

County, Pennsylvania. In August 2007, the Murdochs stopped making their

monthly payments. Wells Fargo assigned the mortgage to U.S. Bank, which

notified the Murdochs of its intention to foreclose.    U.S. Bank filed a

complaint in mortgage foreclosure in March 2013. The trial court ultimately



*Retired Senior Judge assigned to the Superior Court.
J-S92034-16


granted U.S. Bank’s motion for summary judgment by order of May 19,

2016.

        The Murdochs timely filed a notice of appeal. By order served on June

21, 2016, the trial court ordered the Murdochs to file a concise statement of

errors complained of on appeal within 21 days.         The Murdochs filed their

statement 22 days later, on Tuesday, July 13, 2016.

              Our Supreme Court [has held] that failure to comply with
        the minimal requirements of Pa.R.A.P. 1925(b) will result in
        automatic waiver of the issues raised. Given the automatic
        nature of this type of waiver, we are required to address the
        issue once it comes to our attention. Indeed, our Supreme
        Court does not countenance anything less than stringent
        application of waiver pursuant to Rule 1925(b): [A] bright-line
        rule eliminates the potential for inconsistent results that existed
        [previously], when ... appellate courts had discretion to address
        or to waive issues raised in non-compliant Pa.R.A.P. 1925(b)
        statements. Succinctly put, it is no longer within this Court’s
        discretion to ignore the internal deficiencies of Rule 1925(b)
        statements.

Greater Erie Indus. Dev. Corp. v. Presque Isle Downs, Inc., 88 A.3d

222, 224 (Pa. Super. 2014) (en banc) (quotation marks, citations, and

emphasis omitted). “[E]ven if a trial court ignores the untimeliness of a Rule

1925(b) statement and addresses the merits, those claims still must be

considered waived.” Id. at 225.

        The Murdochs acknowledge that their 1925(b) statement was filed on

July 13, 2016; however, they claim that this was “exactly 21 days” after the

order was served on June 21, 2016. The Murdochs’ Reply Brief at 4. Their

math is wrong: as there are 30 days in June, the 21 st day after June 21 was

                                       -2-
J-S92034-16


in fact July 12.    Accordingly, we are constrained to conclude that the

Murdochs have waived all of their issues on appeal.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 2/7/2017




                                    -3-